Citation Nr: 1205551	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-28 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than May 31, 2007, for the award of service connection for schizophrenia, residual type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from April 1977 to June 1980. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for schizophrenia assigning a 50 percent evaluation, effective May 31, 2007.


FINDINGS OF FACT

1.  In November 1982, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.

2.  The Veteran attempted to reopen his claim in March 1997 and by means of a rating decision dated in April 1997, the RO held that new and material evidence had not been presented to reopen the claim of entitlement to service connection for a nervous condition.  The Veteran did not initiate an appeal with the April 1997 rating action.

3.  The Veteran attempted to reopen his claim in April 2002 and by means of rating decisions dated in October 2002 and August 2003, the RO held that new and material evidence had not been presented to reopen the claim of entitlement to service connection for schizoaffective disorder, claimed as a nervous condition.  The Veteran duly appealed.  In August 2006, the Board held that new and material evidence had not been presented to reopen the claim of entitlement to service connection for a psychiatric disorder.  

4.  A communication received on December 22, 2006, expresses intent to seek service connection for a psychiatric disorder and thus may be fairly characterized as an informal claim. 

5.  No other evidence of record subsequent to the last final August 2006 Board denial and prior to December 22, 2006, can be construed as a claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date of December 22, 2006, but no earlier, for the award of service connection for schizophrenia, residual type, have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim of entitlement to an effective date earlier than May 31, 2007, for the award of service connection for schizophrenia, residual type, arises from an appeal of the effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the claim does not turn on the medical evidence or treatment records.  Rather, the outcome of this case is based upon the evidence and statements that are contained in the record prior to the May 31, 2007, the effective date for the grant of service connection.  Therefore, any further efforts to request or obtain additional evidence are unnecessary, and the evidence of record is adequate to make a final decision on this claim.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the Veteran. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155. 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received. 38 C.F.R. § 3.158 (a).

A review of the record shows that the Veteran initiated a claim for service connection for subchronic, moderate, undifferentiated type, schizophrenia.  The RO adjudicated and denied the claim for latent type schizophrenia (borderline personality) in February 1981. The Veteran appealed the claim to the Board.   Following a March 1982 Board remand, by means of a June 1982 rating decision the RO held that service connection was not warranted for a personality disorder with narcissistic and passive aggressive traits.  The RO reasoned that a personality disorders is a constitutional or developmental abnormality and not a disability VA purposes.  In November 1982, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  The Board determined that a chronic psychosis was not objectively demonstrated in service or within one year of separation and that the Veteran had a lifelong personality disorder, symptoms of which were manifested during his period of service, which is a disease within the meaning of the applicable legislation providing compensation benefits.

The Veteran attempted to reopen his claim in March 1997.  In support of his claim, he submitted medical documentation for civil service retirement dated from 1996 through 1997.  The Veteran failed to report for a VA examination dated in April 1997.   In April 1997, the RO held that new and material evidence adequate to reopen the claim for service connection for a nervous condition had not been submitted.  The Veteran did not initiate an appeal.

In April 2002, the Veteran resubmitted a claim of entitlement to service connection for a psychiatric condition.  VA treatment reports dated in 1996 and 2002 were associated with the record.  In October 2002, the RO held that new and material evidence had not been presented to reopen the claim for service connection for schizoaffective disorder, claimed as a nervous condition.  In support of his claim, the Veteran submitted a June 2003 statement from VA treating physicians indicating that he had been diagnosed as having and received treatment for schizoaffective disorder.  The RO revisited the matter in August 2003 and again held that new and material evidence had not been presented to reopen the claim for service connection for schizoaffective disorder, claimed as a nervous condition.  The Veteran appealed the matter to the Board.  

In February 2004, the Veteran also claimed that there was clear and unmistakable error in the October 2002 rating decision that failed to reopen the matter of entitlement to service connection for a psychiatric disorder.  By means of a February 2004 rating action, the RO held that no revision was warranted in the decision to deny compensation for schizoaffective disorder, claimed as nervous condition.  The Veteran duly appealed the matter to the Board.

In August 2006, the Board held that new and material evidence had not been received to reopen a claim for service connection for a psychiatric disorder and that the October 17, 2002, rating decision that denied to reopen the claim for entitlement to service connection for a psychiatric disorder should not be revised or revered based on clear and unmistakable error.  The Board decision was final and was not challenged by the Veteran.

The next submission from the Veteran was received on December 22, 2006.  The Veteran submitted "in response to decisions related to my claim for s/c rated "schizophrenic" diagnosis and seizure disorder. . . I should be declared a disabled Veteran for pay purposes. . .Please review the facts of this statement and make the necessary adjustments to correct this injustice."  

On May 2007, the Veteran, by means of his representative, submitted a claim of entitlement to service connection for schizoaffective disorder.  Upon VA examination dated in February 2008, the Veteran was diagnosed as having residual type schizophrenia and the examiner opined that the claims file clearly indicated that the Veteran's current psychiatric disorder had its onset during active service.  Following the February 2008 examination, the Veteran was awarded service connection for schizophrenia, residual type, by means of an April 2008 rating decision, effective May 31, 2007.  The RO held that May 31, 2007, was the date of receipt of claim.

Thus, the question for consideration is whether any document of record following the last final August 2006 Board decision and prior to May 31, 2007, expresses an intent to apply for the benefit sought- service connection for a psychiatric disorder.  In this regard, the statement, received on December 22, 2006, is found to meet the requirements of an informal claim under 38 C.F.R. § 3.155, and thus this date is the appropriate effective date for the grant of service connection here.  No document prior to December 22, 2006, serves as an informal claim. Rather, there is no documentation of record after the last final August 2006 Board decision and prior to the communication received on December 22, 2006.

Accordingly, service connection for a schizophrenia, residual type is granted, effective December 22, 2006, the date of receipt of the claim. See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


ORDER

Service connection for schizophrenia, residual type, is granted, effective December 22, 2006, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


